Case 5:16-cv-00600-JGB-SP Document 299 Filed 09/02/20 Page 1 of 1 Page ID #:5820




                      UNITED STATES COURT OF APPEALS                       FILED
                             FOR THE NINTH CIRCUIT                          SEP 2 2020
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
  WB MUSIC CORP.; et al.,                         No.    18-55835
                                                         18-55956
                  Plaintiffs-Appellees,                  18-56098

   v.                                             D.C. No.
                                                  5:16-cv-00600-JGB-DTB
  EDWARD R STOLZ, Esquire,                        Central District of California,
                                                  Riverside
                  Defendant-Appellant.
                                                  ORDER

  Before: SCHROEDER, TROTT, and SILVERMAN, Circuit Judges.

        Appellees are awarded attorney’s fees on appeal. The determination of an

  appropriate amount of fees on appeal is referred to the court’s special master,

  Appellate Commissioner Peter L. Shaw, who shall conduct whatever proceedings

  he deems appropriate, and who shall have authority to enter an order awarding

  fees. See 9th Cir. R. 39-1.9. The order is subject to reconsideration by the

  panel. Id.
